Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite “providing a flange on the intermediate rail” where the bumper of the cage hold device abuts the flange.  This is counter to what is described in the specification which discusses the flange 408 of the drawer rail 106 (See para. 0037) where the flange 408 abuts the bumper 606 (See para. 0044).  This recitation is unclear in addition to likely failing the written description requirement.   For this rejection, the limitation is unclear because it appears to assume the bumper moves with respect to the intermediate rail rather than the drawer rail.  Examiner suggests Applicant amend the claim to something similar to “providing a flange on the drawer rail.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,699,415 to Tseng et al. (Tseng).

    PNG
    media_image1.png
    701
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    449
    531
    media_image3.png
    Greyscale

Regarding Claim 1:  Tseng discloses a method of positioning a bearing cage in a drawer slide assembly, the drawer slide assembly comprising a cabinet rail (1), a telescopic intermediate rail (2), and a telescopic drawer rail (3), wherein the intermediate rail has a mounting hole (See Annotated Fig. A), the method comprising: providing a set of holes (See Annotated Fig. A) in the bearing cage; slidably engaging the bearing cage between the intermediate rail and the drawer rail; providing a cage hold forward device (5) with a generally rectangular body (See Annotated Fig. C), the rectangular body having a first edge (See Annotated Fig. C) and a second edge (See Annotated Fig. C), a mounting bar (See Annotated Fig. C) extending between the first edge and the second edge, a mounting curve (See Annotated Fig. C) integrally formed with the body, adjacent the mounting bar and configured to engage the mounting hole, a block (See Annotated Fig. C) extending from the body and a flexible clip (See Annotated Fig. C) having a first end (See Annotated Fig. C) integrally formed with the body and adjacent the mounting bar, and a second end (See Annotated Fig. C) extending from the body opposite from the first end; attaching the cage hold forward device to the intermediate rail; moving the drawer rail in a first direction; pulling the bearing cage toward the cage hold device with the drawer rail; and, engaging the flexible clip with a forward most hole (See Annotated Fig. B) of the set of holes whereby the bearing cage is positioned in relation to the intermediate rail.
Regarding Claims 2, 10 and 11:  Tseng discloses a method further comprising: providing a protrusion (See Annotated Fig. C) extending from the second end; providing a notch (See Annotated Fig. C) in the flexible clip 
Regarding Claim 3:  Tseng discloses a method of claim 2 further comprising: providing the protrusion in a triangular shape (See Annotated Fig. C).
Regarding Claim 4:  Tseng discloses a method of claim 1 further comprising: providing a curved forward edge (See Annotated Fig. A – the curved corner) and a cross bar forward edge (See Annotated Fig. A) to the mounting hole; engaging the mounting curve (See Annotated Fig. B) with the curved forward edge; and, engaging the mounting bar (See Annotated Fig. C) with the cross bar forward edge.
Regarding Claims 5 and 13:  Tseng discloses a method further comprising: disengaging the drawer rail from the bearing cage.  (See generally Figure 1)
Regarding Claims 6 and 14:  Tseng discloses a method further comprising: moving the drawer rail in a second direction; and, disengaging the flexible clip from the forward most hole of the set of holes.  (See generally Figure 10)
Regarding Claims 7 and 15:
Regarding Claims 8, 16 and 20:  Tseng discloses a method further comprising: abutting the bearing cage (See Annotated Fig. B) to the generally rectangular body.
Regarding Claim 9:  Tseng discloses a method of positioning a bearing cage in a drawer slide assembly, the drawer slide assembly comprising a cabinet rail (1), an intermediate rail (2), and a drawer rail (3), the method comprising: providing a "T" mounting hole (See Annotated Fig. A) in the intermediate rail; providing a set of holes (See Annotated Fig. A) in the bearing cage; slidably engaging the bearing cage between the intermediate rail and the drawer rail, providing a cage hold forward device (5) having a generally rectangular body, the generally rectangular body further comprising having a first edge (See Annotated Fig. C) and a second edge (See Annotated Fig. C), a mounting bar (See Annotated Fig. C) extending between the first edge and the second edge, a block (See Annotated Fig. C) extending from the body and disposed opposite the mounting bar, and a flexible clip (See Annotated Fig. C) extending from the body; attaching the cage hold forward device to the intermediate rail; moving the drawer rail in a first direction; pulling the bearing cage toward the cage hold device; and, engaging the flexible clip (See Annotated Fig. C) with the set of holes (See Annotated Fig. B).
Regarding Claim 12
Regarding Claim 17:  Tseng discloses a method of positioning a bearing cage in a drawer slide assembly, the drawer slide assembly comprising a cabinet rail (1), telescopically engaged with an intermediate rail (2) and a telescopic drawer rail (3), the method comprising: providing a mounting hole (See Annotated Fig. A), a first inner groove (See Annotated Fig. A) and a second inner groove (See Annotated Fig. A) on the intermediate rail; providing a set of holes (See Annotated Fig. A) in the bearing cage; slidably engaging the bearing cage between the intermediate rail and the drawer rail (See Annotated Fig. A); providing a cage hold forward device (5) having a generally rectangular body having a first edge (See Annotated Fig. C) and a second edge (See Annotated Fig. C) wherein the first edge terminates in a first curved tip (See Annotated Fig. C) and the second edge terminates in a second curved tip (See Annotated Fig. C), a mounting bar (See Annotated Fig. C) extending between the first edge and the second edge, a block (See Annotated Fig. C) extending from the body disposed opposition from the mounting bar, and a flexible clip (See Annotated Fig. C) extending from the body; engaging the first curved tip with the first inner groove; engaging the second curved tip with the second inner groove; moving the drawer rail in a first direction; moving the bearing cage toward the cage hold device with the drawer rail; and, engaging the flexible clip with a forward most hole (See Annotated Fig. B) of the set of holes, whereby the bearing cage is positioned in relation to the intermediate rail.
Regarding Claim 18:  Tseng discloses a method of claim 17 further comprising: providing the flexible clip (See Annotated Fig. C) with a first end (See 
Regarding Claim 19:  Tseng discloses a method of claim 17 further comprising: providing a cross bar forward edge (See Annotated Fig. A) on the mounting hole; and, engaging the mounting bar with the cross bar forward edge.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 5722750, 20060163983, 8485616, 6454372.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632